 

Exhibit 10.83



 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this "Agreement") is entered into
as of the 31 day of December, 2013, but effective as of the Effective Time (as
defined below), by and between BR/CDP UCFP VENTURE, LLC, a Delaware limited
liability company ("Purchaser") and CATALYST DEVELOPMENT PARTNERS II, LLC, a
Georgia limited liability company ("Seller").

 

RECITALS:

 

A. Seller is the owner of 100% of the Membership Interests (the "Membership
Interest") in UCFP Owner, LLC, a Delaware limited liability company (the
"Company").

 

B. Seller desires to sell the Membership Interest to Purchaser, and Purchaser
desires to purchase the Membership Interest from Seller, in each case, subject
to and upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, Company and Seller hereby agree as follows:

 

ARTICLE 1: PURCHASE AND SALE

 

1.1 Purchase and Sale of Membership Interest. Subject to the terms and
conditions of this Agreement, at the Closing (as defined herein), Purchaser will
purchase from Seller, free and clear of all liens, claims, charges, options and
encumbrances of any nature (collectively, "Encumbrances") , all right, title and
interest in and to the Membership Interest.

 

1.2 Purchase Price.

 

(a)          The purchase price (the "Purchase Price") to be paid by Purchaser
to Seller for the Membership Interest shall be the sum of $10.00 in cash.

 

(b)          The parties acknowledge and agree that the Purchase Price includes
any and all amounts to which Seller would otherwise be entitled with respect to
cash distributions paid or payable by the Company, and that, from and after
Closing, Seller shall not have any right to receive any additional cash
distributions from the Company, regardless of whether such distributions occur
on, prior to or subsequent to the Effective Time.

 

1.3 Closing. The closing of the transactions contemplated herein (tl1e
"Closing'') shall take place simultaneously with the execution hereof. At
Closing: (a) Purchaser shall deliver to Seller cash in the amount of the
Purchase Price via check or wire transfer of immediately available funds; and
(b) Seller shall sign and deliver to Purchaser an Assignment of Membership
Interest in the form attached hereto as Exhibit A.

 

1.4 Effective Time. Notwithstanding the date of Closing, the parties agree that
the Closing shall be effective for all purposes as of 11:59 pm on December 31,
2013 (the "Effective Time"), and that Seller shall withdraw as a Member of the
Company as of the Effective Time.

 

 

 

  

ARTICLE 2: REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

2.1 Seller’s Representations and Warranties. As a material inducement to
Purchaser to execute this Agreement and consummate this transaction, Seller
represents and warrants to Purchaser, as of the date hereof and as of the
Effective Time, that: (a) Seller owns the Membership Interest free and clear of
all Encumbrances; (b) it is transferring the Membership Interest to Purchaser
free and clear of all Encumbrances; (c) no other person or entity has any right
or option to purchase the Membership Interest or to consent to or approve the
sale of the Membership Interest; and (d) this Agreement has been duly executed
and delivered by Seller, and, upon due execution and delivery by Purchaser, this
Agreement will be a valid and binding agreement of Seller, enforceable against
Seller in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency, and the relief of debtors and principles of
equity.

 

2.2 Indemnification. Seller shall indemnify, defend and hold Purchaser harmless
from all loss, liability, cost or expense (including, but not limited to,
reasonable attorneys' fees and court costs), damages, liens, claims, actions and
causes of action arising or resulting from or relating to Seller's breach of any
of the foregoing representations and warranties or any of the covenants and
agreements of Seller contained herein.

 

ARTICLE 3: MISCELLANEOUS

 

3.1 Parties Bound. Except as set fo1th herein, no patty may assign this
Agreement without the prior written consent of all other patties, and any such
prohibited assignment shall be void. No assignment shall relieve the assigning
party from any liability hereunder, whether arising before or after such
assignment. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the respective legal representatives, successors,
assigns, heirs, and devisees of the patties.

 

3.2 Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the internal. laws of the
State of Georgia.

 

3.3 Entirety and Amendments. This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the subject matter hereof. This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought.

 

3.4  Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one Agreement.

 

[Signatures appear on following page]

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written above.

 

  SELLER:       CATALYST DEVELOPMENT PARTNERS II,   LLC, a Georgia limited
liability company

 

  By: /s/ Robert G. Meyer     Name: Robert G. Meyer     Its: Manager  

 

  PURCHASER:       BR/CDP UCFP VENTURE, LLC, a Delaware   limited liability
company

 

  By: CDP UCFP Developer, LLC, a     Georgia limited liability company, a
Manager

 

    By: Catalyst Development       Partners II, LLC, a Georgia       limited
liability company,       its Manager

 

      By: /s/ Robert G. Meyer       Name: Robert G. Meyer       Its: Manager

 

 

 

  

EXHIBIT A

 

See attached.

 

 

 

  

ASSIGNMENT OF MEMBERSHIP INTEREST

 

THIS ASSIGNMENT, is made as of the 31st day of January, 2014, by CATALYST
DEVELOPMENT PARTNERS II, LLC, a Georgia limited liability company ("Assignor")
in favor of BR/CDP UCFP VENTURE, LLC, a Deleware limited liability company
("Assignee").

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged by Assignor, Assignor does hereby assign and convey unto
Assignee all of Assignor's entire limited liability company membership interest
in UCFP Owner, LLC, a Delaware limited liability company (the "Assigned
Interest"). Assignor hereby represents and warrants to Assignee that the
Assigned Interest is being assigned and conveyed to Assignee free and clear of
all liens, claims or encumbrances of any nature.

 

  ASSIGNOR:       CATALYST DEVELOPMENT PARTNERS II,   LLC, a Georgia limited
liability company

 

  By: /s/ Robert G. Meyer     Name: Robert G. Meyer     Its: Manager  

 

 

 

